            Case 4:20-cv-01226-JM Document 5 Filed 12/08/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

NICOLAS D. DISMUKE
ADC #159224B                                                                           PLAINTIFF

v.                                    4:20-cv-01226-JM-JJV

JAMES GIBSON, Head Warden,
Varner Unit, ADC, et al.                                                           DEFENDANTS

                                             ORDER

       The Court has reviewed the Recommendation submitted by United States Magistrate Judge

Joe J. Volpe. No objections have been filed, and the time to do so has passed. After careful

review, this Court adopts the Recommendation in its entirety as its findings in all respects.

       IT IS THEREFORE ORDERED that:

       1.      The Complaint (Doc. No. 2) is DISMISSED WITHOUT PREJUDICE for failing

to state a claim upon which relief may be granted.

       2.      Dismissal of this action is a “strike” for purposes of 28 U.S.C. § 1915(g).

       3.      It is certified, pursuant to 28 U.S.C. ' 1915(a)(3), that an in forma pauperis appeal

from this Order and the accompanying Judgment would not be taken in good faith.

       Dated this 8th day of December 2020.


                                                           ________________________________
                                                           UNITED STATES DISTRICT JUDGE
